Citation Nr: 1048543	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  07-29 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE


Entitlement to a rating in excess of 50 percent for a psychiatric 
disorder, identified as bipolar disorder and post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from 
January 1975 to October 1976. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in St. Petersburg, 
Florida (RO).  In pertinent part of that rating decision, the RO 
continued a 50-percent disability rating for service-connected a 
psychiatric disorder, to include bipolar disorder and PTSD. 

In February 2009, the Board remanded the matter for additional 
development.  Pursuant to the Board's remand directives, the 
Appeals Management Center (AMC) sought the Veteran's assistance 
in obtaining outstanding records of pertinent VA and private 
mental health treatment and associated all available records with 
the claims.  It also provided the Veteran with VA examinations in 
September 2009 and July 2010 to evaluate the severity of her 
disability.  The AMC was unable to obtain copies of any 
outstanding vocational or rehabilitation records.  A memorandum 
detailing the attempts to obtain those records has been 
associated with the claims folder.  There has been substantial 
compliance with the Board's February 2009 remand directives.  See 
Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999).  


FINDING OF FACT

At no point during the period under appeal is the Veteran's 
psychiatric disability manifested by permanent symptomatology 
that shows more than occupational and social impairment with 
reduced reliability and productivity, and difficulty in 
establishing and maintaining effective work and social 
relationships.  




CONCLUSION OF LAW

The criteria are not met for an evaluation higher than 50 percent 
for the Veteran's psychiatric disorder.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic 
Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

When VA receives a complete or substantially complete application 
for benefits, the VCAA requires VA to notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  VA will inform the Veteran, which 
information and evidence VA will seek to provide, and which 
information and evidence the claimant is expected to provide.  
38 C.F.R. § 3.159(b). VA must provide such notice to the claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ), even if 
the adjudication occurred prior to the enactment of the VCAA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VA 
must also provide the Veteran with notice that a disability 
rating and an effective date will be assigned if service 
connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Here, VA sent a letter to the Veteran in July 2008 that fully 
addressed all notice elements concerning her claim.  The letter 
informed the Veteran of what evidence is required to substantiate 
the claims, and apprised the Veteran as to her and VA's 
respective duties for obtaining evidence.  VA has also informed 
the Veteran how it determines the disability rating and the 
effective date for the award of benefits if service connection is 
to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The Board finds that VA has satisfied its duty to notify the 
Veteran. 

VA has fulfilled its duty to assist the claimant by obtaining 
identified and available evidence needed to substantiate the 
claims, and, as warranted by law, by affording VA examinations in 
September 2006, September 2009 and July 2010.  

The Board acknowledges the Veteran's contention that the 
examiner, who conducted both the September 2009 and July 2010 VA 
examination, incorrectly recorded her symptomatology in those 
reports.  The Veteran asserted that her symptomatology was better 
reported in the VA treatment records.  See October 2010 statement 
in support of the case. 

The Board observes that symptomatology recorded in those VA 
examination reports is similar to the symptoms recorded in the 
Veteran's VA mental health treatment records.  The VA examiner 
stated that he reviewed the Veteran's claims folder prior to the 
examinations.  It is clear from the VA examination reports that 
the examiner considered the findings shown in the VA treatment 
records.  Given the similarities in the medical findings recorded 
in the VA examination reports and the VA treatment records, and 
the VA examiner's consideration of the pertinent findings in the 
VA treatment records, the Board finds that there are no 
deficiencies in VA examination reports.  The examination reports 
are adequate for adjudication purposes.  

There is no indication that any additional evidence remains 
outstanding.  The Board finds that no additional assistance is 
required to fulfill the VA's duty to assist.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).  

2.  Increased Rating 

Disability evaluations are determined by the application of the 
facts presented to a schedule of ratings that is based on the 
average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When 
evaluating the severity of a disability, VA will consider the 
entire history of the disability including records of social 
impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

In cases involving the assignment of an initial rating following 
the award of service connection, VA must address all evidence 
that was of record from the date of the filing of the claim on 
which service connection was granted (or from other applicable 
effective date).  Fenderson v. West, 12 Vet. App. 119, 126-127 
(1999).  The analysis in the following decision is undertaken 
with consideration of the possibility that different ratings may 
be warranted for different time periods.  See id.; Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  This practice is known as 
"staged" ratings.  

The veteran's disability due to a psychiatric disorder, to 
include PTSD and bipolar disorder, has been rated as 50 percent 
under a general set of criteria applicable to psychiatric 
disabilities found at 38 C.F.R. § 4.130.  Under the criteria for 
rating psychiatric disabilities, a 50 percent rating is warranted 
when psychiatric disability causes occupational and social 
impairment with reduced reliability and productivity.  Disability 
is due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  38 C.F.R. § 
4.130.  

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.  
Disability at this rating is due to such symptoms as: suicidal 
ideation; obsessive rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); inability 
to establish and maintain effective relationships.  Id. 

A higher disability rating of 100 percent is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  Id. 

The symptoms and manifestations listed under the above rating 
formula are not requirements for a particular evaluation, but are 
examples providing guidance as to the type and degree of severity 
of these symptoms.  Consideration also must be given to factors 
outside the rating criteria in determining the level of 
occupational and social impairment.  Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002). 

In rating the severity of the Veteran's service-connected 
psychiatric disability under the criteria listed above, the Board 
is aware of the fact that psychiatric health care providers have 
their own system for rating psychiatric disability.  This is the 
Global Assessment of Functioning (GAF) rating scale, and it is a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health illness.  
See Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM- 
IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing DSM-
IV).  

The GAF scale score assigned does not determine the disability 
rating VA assigns, however, it is one of the medical findings 
that may be employed in that determination, and it is highly 
probative, as it relates directly to the Veteran's level of 
impairment of social and industrial adaptability.  VAOPGCPREC 10-
95; See Massey v. Brown, 7 Vet. App. 204, 207 (1994) .
  
Regarding the GAF scale score relevant to the case at hand the 
following applies.  GAF score from 51 to 60 represents moderate 
symptoms, or moderate difficulty in social or occupational 
functioning.  

It is not expected that all cases will show all the findings 
specified; however, in all instances it is expected that there 
will be sufficient findings as to identify the disease and the 
disability there from, and to coordinate the rating with the 
identified impairment of function.  38 C.F.R. § 4.21.  Where 
there is a question as to which of two rating evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  Any reasonable doubt will be resolved in 
favor of granting the veteran's claim.  38 U.S.C.A. § 5107 (West 
2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 
38 C.F.R. § 3.102 (2008).

In this case, the Veteran filed a claim for entitlement to an 
increased evaluation for her psychiatric disability in March 
2006.  Her disability is currently rated as 50 percent disabling.  

A review of the record shows that the Veteran was hospitalized 
for her psychiatric disability twice in 2006, prior to when she 
initiated her current claim for an increased evaluation.  

A February 2006 VA hospital summary report shows that the Veteran 
was hospitalized for two days after she requested inpatient 
admission for suicidal ideations - she planned to stab herself in 
her abdomen with her son's knife.  The Veteran reported that she 
had been depressed for several weeks, and she complained of 
decreased sleep, decreased interest, and decreased energy on 
admission to the hospital.  She gave a history of a previous 
suicide attempt in 2000, when she overdosed on prescription 
medication.  Mental status examination revealed that the Veteran 
was casually dressed in sweatpants and a shirt, she was resistant 
to eye contact, and her lips quivered when she spoke.  She denied 
any current suicidal or homicidal ideations.  There was no 
evidence of hallucinations or delusional thought process.  Her 
impulse control and judgment were evaluated as fair.  It was felt 
that the Veteran was not a threat to herself or others.  Over the 
course of the VA hospital stay, it was noted that the Veteran 
tolerated her hospitalization well and she responded to 
treatment.  It was felt that the Veteran never exhibited symptoms 
of acute suicidal ideation or of being emotionally out of 
control.  At the time of her discharge from the hospital, it was 
recommended that she continue her out-patient treatment with her 
physician. 

Three weeks later, in March 2006, she was hospitalized for three 
days at a private mental health facility, after she had been 
treated for a prescription medication overdose (suicide attempt) 
at a different private facility.  It was noted that the Veteran 
reported that during her pervious hospitalization at VA Medical 
Center, her medication had been changed, and she felt that the 
onset of her suicidal ideation symptoms began after the change in 
her prescription.  At the time of her admission to the private 
mental health facility, it was noted that the Veteran denied any 
symptoms depression, hallucinations, obsessive thoughts or 
compulsive behavior.  Mental status examination revealed that the 
Veteran had a depressed mood and that she talked too much during 
the interview, but there were no other abnormalities recorded.  
At the time of her discharge from the private facility, it was 
recorded that there were no abnormal psychiatric symptoms 
observed.  

Subsequent VA mental health treatment records continue to show 
that the Veteran sought treatment for her psychiatric disability 
approximately three to five times a year.  Collectively, these 
treatment records show that the Veteran complained of depressed 
mood, anxiety, decreased energy, memory problems, and sleeping 
impairment.  There was no further history of suicidal or 
homicidal ideations reported.  It is noted that any increase in 
the severity of the Veteran's symptomatology during this period 
appeared to be associated with increased familial and financial 
hardship stressors.  See VA treatment records dated February 
2007, July 2008 and June 2009. 
The record also contains reports of three VA psychiatric 
examinations, dated September 2006, September 2009, and July 
2007, which document the severity of the Veteran's psychiatric 
disability.  These examination reports essentially contain 
similar medical findings regarding the Veteran's psychiatric 
disability.  They show that the Veteran complained of a depressed 
mood, sleeping impairment, avoiding others, and anxiety.  She 
denied any history of suicidal or homicidal ideation since March 
2006.  The mental status examination during each examination 
revealed that the Veteran was appropriately dressed, she was 
cooperative and friendly, her mood was anxious, and her impulse 
control was fair.  There was no evidence of panic attacks, 
hallucinations, delusional thoughts, impaired judgment, impaired 
memory, inability to maintain hygiene, or episodes of violence 
noted in any of the examination reports.  An assigned GAF scale 
score of 50 to 55 was recorded in each of the examination 
reports.  

Findings on the reports of both the September 2006 and the 
September 2009 VA examinations show that the Veteran's 
psychiatric disability caused her reduced reliability and 
productivity.  In the July 2010 VA examination report, the 
examiner opined that the Veteran's disability caused her to have 
decreased work efficiency with intermittent periods of inability 
to perform occupational tasks due to symptomatology.  The 
September 2006 VA examiner diagnosed the Veteran with PTSD, but 
the PTSD diagnosis was ruled out by the examiner who conducted 
the September 2009 and July 2010 VA examinations.  That examiner 
diagnosed the Veteran with anxiety disorder and major depressive 
disorder. 

On review of all medical evidence spanning the appeal period, the 
Board finds that the severity of the Veteran's symptomatology 
from her psychiatric disability has been relatively constant 
throughout the period of this appeal; therefore, "staged" 
ratings are not warranted.  The findings recorded in the three VA 
examination reports during this period are similar, and they do 
not indicate any increase in severity of the Veteran's 
symptomatology to warrant an evaluation in excess of 50 percent.  
Should the Veteran's disability picture change in the future, she 
may be assigned a higher rating.  See 38 C.F.R. § 4.1.

As explained below, the Board concludes that the objective 
findings show that the Veteran's disability does not meet 
criteria for an evaluation in excess of 50 percent under 
38 C.F.R. § 4.130.

Collectively, the aforementioned medical evidence reflects that 
the Veteran's psychiatric disability is manifested by depressed 
mood, anxiety, sleep impairment, decreased energy, suicidal 
ideation, and avoidance of others.  While the Veteran had 
subjective complaints of memory and concentration problems, there 
were no objective medical findings of such impairment in any of 
the three VA examination reports.  It is noted that in her 
October 2010 statement, the Veteran asserted that she has 
suicidal thoughts, but the record does not show any intent to act 
on those thought beyond the 2006 attempts, and it also shows that 
she denied experiencing any suicidal thoughts during all three VA 
examinations.  

The objective medical findings of record also do not show 
evidence of hallucinations, delusions, panic attacks, or impaired 
impulse control.  It was consistently recorded in the examination 
reports that the Veteran was appropriately dressed, she was 
cooperative, and there was no evidence of poor hygiene.  
Moreover, findings on all three VA examination reports during 
this period show that the Veteran has been assigned a GAF score 
of 50 to 55.  As described above, a GAF score between 51 and 60 
represents moderate symptoms, or moderate difficulty in social or 
occupational functioning.  

These findings indicate that the Veteran's psychiatric disability 
is no more than moderate and does not meet the rating criteria 
for an evaluation in excess of 50 percent under 38 C.F.R. 
§ 4.130.

Although the record shows that the Veteran was hospitalized twice 
in 2006 for suicide attempts, the discharge summary from those 
hospitalizations show that the Veteran responded well to 
treatment and she was considered stable at the time of her 
discharges.  Moreover, the Veteran stated that the March 2006 
suicide attempt was associated with a change in her medications.  
Her medications were again changed, and by the time of her 
discharge in March 2006, there was no abnormal psychiatric 
symptomatology observed.  
It is noted that for the purposes of assigning a disability 
rating, any increase in severity must be relatively permanent.  
Recurrence or temporary flare-ups of symptoms do not constitute 
an increase in severity.  Davis v. Principi, 273 F.3d 1341, 1345 
(Fed. Cir. 2002); see Jensen v. Brown, 4 Vet. App. 304, 306- 307 
(1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  Here, the 
Board does not find that the brief exhibition of more severe 
symptoms associated with her suicide attempts in 2006 represents 
an overall change in severity of the Veteran's symptomatology so 
as to warrant an evaluation in excess of 50 percent.

Additionally, the Board also notes that neither the September 
2006 VA examiner nor the examiner who performed the September 
2009 and July 2010 VA examinations has opined that the Veteran's 
psychiatric symptoms caused her more than reduced reliability and 
productivity in occupational and social functioning.  Notably, on 
the most recent VA examination of July 2010, the VA examiner 
concluded that the severity of Veteran's disability on her 
occupational and social function had decreased - in that it only 
caused her to have decrease in work efficiency with intermittent 
periods of inability to perform occupational tasks due to 
symptomatology.  

These findings reflect the criteria associated with an evaluation 
of 50 percent or less, and do not show that the Veteran meets the 
criteria for a rating in excess of 50 at any point during the 
appeal period.  See 38 C.F.R. § 4.130.

For such an increase to the next higher 70 percent level, the 
evidence would have to show that the Veteran's service-connected  
psychiatric disability causes her occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, and an 
inability to establish and maintain effective relationships.  
This has not been shown.  

While the Veteran has reported she has an inability to maintain 
familial and social relationships, it was noted in all three VA 
examination reports that she reported that she had a few good 
friends.  Moreover, the examiner in July 2010 found that the 
Veteran inconsistently reported the quality of her relationship 
with her children.  The examiner noted that in the September 
2009, the Veteran reported that she had a positive relationship 
with all of her six children, but in July 2010, she stated that 
she had only spoken with one of her children in the past two 
years.  Essentially, the record has shown that the Veteran has 
been able to maintain some level of effective relationships with 
her family and friends, and there is no finding that she has an 
inability to do so.

Additionally, in order for a higher rating to be awarded, there 
would have to be objective medical evidence showing:  obsessive 
rituals, which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; spatial 
disorientation; neglect of personal appearance and hygiene.  38 
C.F.R. § 4.130.  These findings are not evident in the record.

In short, after a review of all the evidence of record, the Board 
finds that the currently described symptomatology does not 
warrant assignment of the next higher rating for the Veteran 
psychiatric disability (and does not approximate those criteria).  
The evidence is strongly in favor of the current 50 percent 
rating.  See 38 C.F.R. § 4.130.  The preponderance of the 
evidence is against the claim for increase, and it must be 
denied.  

The Board also does not find that an extraschedular rating under 
the provisions of 38 C.F.R. § 3.321(b)(1) is warranted.  The 
Rating Schedule provides for the potential for a Veteran to be 
awarded higher ratings for the psychiatric disorder, including a 
potential 100 percent evaluation, when the objective criteria for 
such are met.  As explained, the Veteran does not have the 
symptoms identified in the criteria that even warrant a rating in 
excess of 50 percent.  Further, the evidence does not show that 
the Veteran's disability required frequent periods of 
hospitalization.  Accordingly, the Board concludes that 
consideration of an extraschedular rating is not warranted for 
the Veteran's service connected PTSD. 

Finally, the Board notes that a request for a total disability 
rating due to individual unemployability resulting from service-
connected disability (TDIU), whether expressly raised by a 
veteran or reasonably raised by the record, is not a separate 
claim for benefits, but is rather part of the adjudication of a 
claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 
447 (2009).  In this case, a TDIU is not in order.  The Veteran 
has indicated that she is working, and a TDIU claim is 
accordingly not raised.


ORDER

Entitlement to an evaluation in excess of 50 percent for 
psychiatric disability is denied. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


